In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated January 9, 2003, which denied that branch of his motion which was for leave to serve a late notice of claim against the Enlarged City School District of Middletown, New York and its officers, agents, servants and employees.
*385Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the petitioner’s motion for leave to serve a late notice of claim against the Enlarged City School District of Middletown, New York and its officers, agents, servants and employees (hereinafter the School District) (see Matter of Plantin v New York City Hous. Auth., 203 AD2d 579 [1994]). The proffered excuses for the delay, that the petitioner was unaware of the filing requirement and that he was unaware of the extent of his injuries, were not adequate (see Matter of Eaddy v County of Nassau, 282 AD2d 675 [2001]; Matter of Ragin v City of New York, 222 AD2d 678 [1995]; Matter of Gomez v City of New York, 250 AD2d 443 [1998]). Furthermore, although an incident report was prepared within 90 days of the incident, it was insufficient to provide the School District with actual knowledge of the essential facts constituting the petitioner’s claim (see Matter of Rusiecki v Clarkstown Cent. School Dist., 227 AD2d 493 [1996]; Matter of Sica v Board of Educ. of City of N.Y., 226 AD2d 542 [1996]; Matter of Ryder v Garden City School Dist., 277 AD2d 388 [2000]). Smith, J.P., Goldstein, H. Miller and Townes, JJ., concur.